OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and defendants’ motion for summary judgment denied. Questions of fact exist concerning whether a slippery substance on the floor caused plaintiffs injuries and, if so, whether defendants’ negligence created the condition.
Concur: Chief Judge Kaye and Judges Ciparick, Graffeo and Pigott. Judges Rosenblatt, Read and Smith dissent and vote to affirm for the reasons stated in the memorandum by the Appellate Division (32 AD3d 215 [2006]).